Exhibit 10.5

 

ALTEVA, INC.

RESTRICTIVE COVENANT AGREEMENT

 

By this Restrictive Covenant Agreement (the “Agreement”), effective November 12,
2014 (the “Effective Date”), Alteva, Inc., a New York corporation (the
“Company”) and [Executive] (“Executive”), agree as follows:

 

1.                                      Confidentiality.  Executive understands
that Executive will receive Confidential Information (defined below) during
Executive’s employment with the Company, and agrees to take all reasonably
necessary steps to safeguard and protect such Confidential Information against
improper disclosure or misuse.  “Confidential Information” means information
belonging to the Company and not generally known to the public, including,
without limitation: (a) information concerning the business or affairs of the
Company, (b) trade secrets and intellectual property, (c) development or
marketing strategy concerning Company products or services, (d) fees, costs and
pricing structures, (e) proprietary databases, (f) accounting and business
methods, (g) vendor or client lists and information, (h) proprietary software,
code, or networking technology, and (i) business strategies, acquisition plans
and candidates, financial or other performance data and personnel lists and
data; provided that Confidential information shall not include information that
is generally known by the public at the time of disclosure to the Executive if
such disclosure is through no direct or indirect fault of the Executive or
persons acting on Executive’s behalf; and provided further that Executive shall
be free to communicate, if necessary to exercise Executive’s legal rights, with
any government agency, including, without limitation, the U.S. Equal Employment
Opportunity Commission and analogous agencies.

 

2.                                      Return of Property.  Upon termination of
Executive’s employment or at any time the Company requests, Executive agrees to
return all Company property and copies thereof, including Confidential
Information, in Executive’s possession or control, regardless of where or how it
is stored.  If Executive is ever compelled to produce Confidential Information
under court order or other process, Executive will give the Company notice,
provide the Company an opportunity to object, and will not disclose any more
Confidential Information than is absolutely required to comply with any lawful
request.

 

3.                                      Non-Competition.  During Executive’s
employment and for one year following the termination of Executive’s employment
with the Company (the “Separation Date”) Executive will not: (a) accept
employment with, serve as a consultant for, perform services for, or otherwise
carry on business for any entity engaged in the Business (defined below) within
the Restricted Territory, where Executive provides such employment or service
either in a capacity similar to Executive’s Role with the Company or in a
capacity that will likely require Executive to use or rely on Confidential
Information; or (b) directly or indirectly own, operate, manage, control, or
participate in the ownership, operation, or control of any Restricted Company
that does business in the Restricted Territory (defined below),  provided that
nothing in this Section prohibits Executive from passively owning up to five
percent (5%) of the outstanding stock of a publicly traded corporation that
competes with the Company, so long as Executive is not active in the management
or operations of such corporation.  “Business” means any business providing
cloud-based or traditional telecommunications services to businesses or
consumers.  “Restricted Territory” means (x) any jurisdiction in which the
Company operates the Business, (y) any jurisdiction where the Company has
actively solicited customers and (z) any jurisdiction in

 

--------------------------------------------------------------------------------


 

which the Company has planned for or seriously considered doing business as
evidenced by documented sales and marketing plans, in each case, during the
Executive’s employment with the Company.

 

4.                                      Customer Non-Solicitation.  During
Executive’s employment and for one year following the Separation Date, Executive
will not directly or indirectly contact, solicit, or do business with any
customer of the Company with whom Executive worked or had contact while employed
by the Company, for the purpose of causing, inviting or encouraging such
customer to do business with another entity or to cease doing business with the
Company.

 

5.                                      Employee Non-Solicitation.  During
Executive’s employment and for one year following the Separation Date, Executive
will not directly or indirectly contact, solicit, recruit or hire any employee
of the Company with whom Executive worked or had contact for the purpose of
causing, inviting, or encouraging any such employee to alter or terminate his or
her employment or business relationship with the Company.

 

6.                                      Acknowledgments; Injunctive Relief. 
Executive agrees that the restrictions contained in this Agreement are
reasonable and necessary and do not impose a greater restraint than necessary to
protect the Company’s legitimate business interests.  Executive acknowledges
that: (a) the Company is engaged in the Business has a protectable business
interest in its Confidential Information, customers, suppliers and employees;
(b) solely as a result of Executive’s employment with the Company, Executive has
had and will have access to and familiarity with those protectable business
interests; (c) Executive has received good and adequate consideration for the
covenants of this Agreement, in that the Executive is highly compensated, has
been given employment as an executive with the Company, and has received equity
compensation, eligibility for severance compensation, and other employment
benefits; and (d) the restrictions of this Section are reasonable in scope
because Executive has operated and will operate on the Company’s behalf
throughout the Restricted Territory.  Accordingly, Executive agrees that, if
Executive breaches this Agreement, the Company will be irreparably harmed and
entitled to an injunction restraining any breach, as well as its attorneys’
fees, costs, expenses in seeking the injunction, and all other rights to which
it is entitled.  The period of time during which Executive is subject to this
Agreement shall be extended for that amount of time Executive is in breach of
it.

 

7.                                      Subsequent Employment.  For a period of
twelve (12) months following the Separation Date, Executive will: (a) prior to
commencing employment with any new employer (“New Employment”), inform the
Company of Executive’s job duties for the new employer, as well as the new
employer’s name, address and telephone number; and (b) deliver a copy of this
Agreement to any such new employer.  Should the Company determine that the New
Employment would violate Section 3 of this Agreement, it shall object to the New
Employment in writing, and if the parties cannot resolve the Company’s
objection, they shall submit to a neutral third party (the “Neutral”) the
question whether the New Employment would violate Section 3, and the Neutral’s
decision shall be binding, provided that if Executive begins the New Employment
before the Neutral issues a decision, the Company shall have all rights to seek
judicial relief of any kind.

 

2

--------------------------------------------------------------------------------


 

8.                                      Proprietary Rights.

 

(a)                                 Executive acknowledges that all Work Product
(defined below) and Intellectual Property Rights (defined below) shall be the
sole and exclusive property of the company.  “Work Product” means all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever that Executive produces, authors, amends or
reduces to practice Executive’s employment that relates to the business or
contemplated business, research or development of the Company, and any copies
thereof. “Intellectual Property Rights” means all rights in and to copyrights,
trade secrets, trademarks (and related goodwill), patents and other intellectual
property rights in the Work Product arising in any jurisdiction throughout the
world, and all related rights of priority under international conventions.

 

(b)                                 Executive acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by the Company.  To the extent that the foregoing does not apply, the
Executive irrevocably assigns to the Company, for no additional consideration,
Executive’s entire right, title and interest in and to all Work Product and
Intellectual Property Rights therein.

 

(c)                                  During and after Executive’s employment,
Executive agrees to reasonably cooperate with the Company to (i) apply for,
obtain, perfect and transfer to the Company the Work Product and an Intellectual
Property Right in the Work Product in any jurisdiction in the world; and
(ii) maintain, protect and enforce the same.  Executive hereby irrevocably
grants the Company power of attorney to execute and deliver any such documents
on the Executive’s behalf in Executive’s name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request.  The power of attorney is coupled
with an interest and shall not be effected by the Executive’s subsequent
incapacity.

 

9.                                      Governing Law and Venue.  Executive and
the Company agree that the venue of any disputes concerning or related to
Executive’s employment or this Agreement will be New York.  The parties agree
that this Agreement is governed by the laws of New York, without regard to
principles of conflict of laws of New York or any other jurisdiction.

 

10.                               Severability.  Should any provision of this
Agreement be enforceable only if modified, or if any portion of this Agreement
shall be held unenforceable and thus severed, such modification or severance
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the Parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.  Any court of competent jurisdiction is expressly authorized to
modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications

 

3

--------------------------------------------------------------------------------


 

warranted to carry out the intent and agreement of the Parties as embodied
herein to the maximum extent permitted by law.

 

11.                               Assignment.  This Agreement is personal to
Executive and Executive may not assign it.  The Company may assign it to any
assign or successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.

 

12.                               Headings.  Section headings used in this
Agreement are for convenience of reference only and shall not affect the meaning
of any provision of this Agreement.

 

13.                               Entire Agreement.  This Agreement and the
documents referred to in it constitute the entire agreement between Executive
and the Company concerning the subject matter herein.  Neither Executive nor the
Company may amend this Agreement without the written consent of the other.

 

 

 

ALTEVA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Executive]:

 

 

 

 

 

 

 

[Executive]

 

4

--------------------------------------------------------------------------------